DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baranda et al. (US Pat 6,364,061 B2). Baranda discloses a belt (fig. 4: 90) for an elevator system (title), comprising: 
Re claim 1, a single tension member (26; col 5 36ln 37-46 describes the ability employ a rectangular tension member 38) extending along a belt length, the single tension member rectangular in shape (fig. 6d and col 5 ln 37-46 describe the ability employ a rectangular tension member 38) and formed from a plurality of fibers disposed in a polymeric matrix material (col 4 ln 16-22); and a jacket (28) at least partially encapsulating the tension member, the jacket defining: a traction surface (fig. 4: bottom surface) configured to interface with a traction sheave (86) of the elevator system; a back surface (fig. 4: top surface) opposite the traction surface; and two edge surfaces (fig. 4: vertical sides of the belt) extending from the traction surface to the back surface at opposing lateral sides of the belt; wherein the traction surface includes a convex shaped segment extending from a first edge surface of the two wedge surfaces to a second edge surfaces of the two edge surfaces (fig. 4 shows the convex shape on the bottom surface); wherein the traction surface is configured to interface with a flat profile surface of the traction sheave (the belt disclosed is capable of interfacing with a flat profile surface of the traction sheave; Examiner notes that the claimed invention is drawn to a belt, not to a sheave).
Re claim 2, wherein the convex shaped segment has one of a non-zero uniform curvature or variable curvature from a first edge surface of the two edge surfaces to a second edge surface of the two edge surfaces (fig. 4).
Re claim 7, wherein the back surface includes convex shape extending at least partially across the back side between the two edge surfaces (fig. 4: convex shape is shown on the back surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baranda et al. (US Pat 6,364,061 B2) in view of Begle (US Pat 9,695,014 B2). Baranda discloses an elevator system (title), comprising:
Re claim 11, a hoistway (fig. 1 shows hoistway); an elevator car (14) disposed in and movable along the hoistway; a traction sheave (24,86) operably connected to the elevator car to urge movement of the elevator car along the hoistway, the traction sheave including a first profile surface (surface shown in fig. 4); and a suspension member (fig. 4: 90) routed across the traction sheave and operably connected to the elevator car (fig. 1), the suspension member including: one or more tension members (26) extending along a belt length; and a jacket (90) at least partially encapsulating the one or more tension members, the jacket defining: a traction surface (fig. 4: bottom surface) configured to interface with the traction sheave; a back surface (fig. 4: top surface) opposite the traction surface; and two edge surfaces (fig. 4: vertical sides of the belt) extending from the traction surface to the back surface at opposing lateral sides of the belt; wherein the traction surface includes a second profile surface (convex surface shown fig. 5) having a convex curvature extending from a first edge surfaces of the two edge surfaces to a second edge surface of the two edge surfaces (fig. 4); wherein the traction surface interfaces with the first profile surface of the traction sheave (fig. 4).
Re claim 13, wherein the convex shaped segment has one of a non-zero uniform curvature or variable curvature from a first edge surface of the two edge surfaces to a second edge surface of the two edge surfaces (fig. 4).
Re claim 18, wherein the back surface includes convex shape extending at least partially across the back side between the two edge surfaces (fig. 4: convex shape is shown on the back surface).
Baranda does not disclose:
Re claim 11, wherein the profile of the second profile surface different from the first profile surface.
However, Begle teaches an elevator suspension assembly (fig. 2):
Re claim 11, wherein the profile of the second profile surface different from the first profile surface (fig. 2 shows the profiles between the belt traction surface and sheave surface are different and that they are interfacing with each other).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ different profiles, as taught by Begle, for ease of manufacturing the sheave profile. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7, 11, 13 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654